Citation Nr: 1436371	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to April 2004 and from June 2004 to May 2005, and he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That rating decision granted the Veteran service connection for PTSD and assigned a 30 percent evaluation effective September 18, 2009, and denied entitlement to a TDIU.

A March 2011 rating decision increased the initial 30 percent disability rating for PTSD to 50 percent, effective September 18, 2009.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Since the hearing, additional evidence has been submitted, for which the Veteran waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  Since June 28, 2011, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas.

2.  Since June 28, 2011, the Veteran is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Since June 28, 2011, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Since June 28, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 50 percent rating is September 18, 2009.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.

In evaluating the evidence, the Board considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Although VA has adopted DSM-5, the action was not meant to apply to claims pending at the Board.

A Rating Higher than 50 Percent Since June 28, 2011

Having reviewed the evidence of record, the Board concludes that the Veteran's PTSD warrants a rating of 70 percent since June 28, 2011.

June 2011 private treatment records from Dr. R.S. show that the Veteran exhibited symptoms specifically listed in the Rating Schedule criteria for a 70 percent rating, to include suicidal ideation, unprovoked irritability, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  At that time, Dr. R.S. noted the Veteran's GAF score to be 50, which is indicative of serious PTSD symptoms and is consistent with a 70 percent rating.

Additionally, the Veteran was afforded a May 2013 VA PTSD examination in which the VA examiner indicated current diagnoses of PTSD and cannabis abuse.  The examiner noted the following symptoms: depressed mood, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  Significantly, the examiner reported that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas.  This summary reflects the Rating Schedule criteria for a 70 percent rating.

The Board notes that the Veteran was admitted to a private hospital in November 2013 for treatment of PTSD symptoms and cannabis dependence.  While treatment notes from that hospital indicate GAF scores of 30 and 40, the reported PTSD symptoms were generally consistent with those noted by Dr. R.S. and the May 2013 VA examiner.

At the June 2014 Board hearing, the Veteran indicated that he was living with his younger brother who did all of the cooking and shopping.  The Veteran also stated that he had one close friend who sees him once in a while, which suggests some inability to establish and maintain effective relationships, a symptom listed in the Rating Schedule for a 70 percent rating.  The Veteran's occupation impairment will be discussed in the TDIU section below.

Based on the evidence as a whole, the Board finds that the Veteran's PTSD symptoms since June 28, 2011, at least meet the rating criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

II.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis because his only service-connected disability is PTSD, and it is evaluated as 70 percent disabling since June 28, 2011, by the instant decision.

The Board notes that prior to the award of service connection for PTSD, Social Security Administration (SSA) disability records show that the Veteran was found to be disabled, in June 2009, by SSA due to a left hip injury and PTSD.

Since June 28, 2011, the evidence of record regarding the Veteran's unemployability includes June 2011 private treatment records from Dr. R.S., the May 2013 VA examination, the Veteran's Board hearing testimony, and March 2014 private treatment records from Dr. L.E.

Neither Dr. R.S. nor the VA examiner specifically opined on whether or not the Veteran was unemployable due to his PTSD.  However, they both noted findings consistent with a finding of unemployability due to PTSD.  Dr. R.S. reported that the Veteran had deficiencies in work or school, difficulty in adapting to stressful circumstances, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and a markedly limited ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  Similarly, the VA examiner reported PTSD symptoms such as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.

At the Board hearing, the Veteran testified that he last worked in the summer of 2008 when he was a cook at a restaurant, owned by his best friend's father.  He stated that he had a high school education and no vocational training.  The Veteran testified to working 15 to 20 jobs that only lasted 2 to 3 weeks because he would get stressed out and was unable to handle situations.  He testified that he believed that his PTSD prevented him from working full-time.

Private treatment records from Dr. L.E. show that the Veteran has a history of being overwhelmed at work causing him to leave.  The records indicate that the Veteran has fears of what he will do when he is upset as he has gone into rage episodes at home "just opening a package of cheese."  Dr. L.E. stated that she would recommend that the Veteran "be considered 100% disabled."

The competent evidence is at least in relative equipoise as to whether the Veteran can engage in substantially gainful employment.  The record indicates that the Veteran was either marginally employed or unemployed as a result of his PTSD.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD is as likely as not of such severity as to prevent him from securing or following substantially gainful employment, at least since June 28, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted as of June 28, 2011, as the Veteran's TDIU claim is part of his PTSD increased rating claim, and that date is the current effective date of his 70 percent evaluation for PTSD.

The Board notes that the action taken in this decision is entirely beneficial to the Veteran.  Although the case is being remanded for additional development, the Board finds that it is not precluded from awarding the benefits as set forth above.  Additionally, the Veteran is not prejudiced by this action. To the extent that any higher rating or earlier effective date is warranted for these awards, those aspects of the case remain.  They are further addressed in the remand section below.


ORDER

Since June 28, 2011, an evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since June 28, 2011, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development is necessary as to the remaining aspects of the case.

At the Board hearing, the Veteran testified that he sought private psychiatric treatment starting in 2014 from Dr. Findlay and that he stopped seeking VA treatment because they "seemed to only want to talk about the stuff that [he doesn't] care to remember."  It does not appear that such private treatment records are currently associated with the claims file, and thus, those records should be obtained on remand.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

As to the left hip claim, a statement of the case (SOC) is required when a claimant files a notice of disagreement (NOD) with a determination.  38 C.F.R. § 19.26 (2013).  The Veteran and the Veteran's representative submitted NODs, in March and August 2010, respectively, with the November 2009 rating decision that denied service connection for a left hip disability.  To date, it appears from the claims file before the Board that no SOC has been furnished regarding the November 2009 decision denying service connection for a left hip disability.  Therefore, the issuance of an SOC is required regarding the issue of entitlement to service connection for a left hip disability in that decision.  The Board has jurisdiction solely to remand that issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that the issues remaining on appeal in light of the instant decision are (1) entitlement to an initial rating in excess of 50 percent for PTSD prior to June 28, 2011, (2) entitlement to a TDIU prior to June 28, 2011, and (3) entitlement to a rating in excess of 70 percent for PTSD since June 28, 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated his PTSD.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from Dr. Findlay dating since the beginning of 2014.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Issue an SOC to the Veteran and his representative regarding the issue of entitlement to service connection for a left hip disability.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the NODs.  The Veteran should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the RO should ensure that all indicated development is completed before the appeal is forwarded to the Board.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed as to the following issues remaining on appeal:

a.  Entitlement to an initial rating in excess of 50 percent for PTSD prior to June 28, 2011.

b.  Entitlement to a TDIU prior to June 28, 2011.

c.  Entitlement to a rating in excess of 70 percent for PTSD since June 28, 2011.

If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


